 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STANLEY GLEASON,                                    No. 2:18-cv-0764-EFB P
11                        Plaintiff,
12            v.                                          ORDER
13    D. WISE, et al.
14                        Defendants.
15

16           Plaintiff, a state prisoner proceeding without counsel in this action brought pursuant to 42

17   U.S.C. § 1983, seeks leave to proceed in forma pauperis. ECF Nos. 2, 5.

18                                 Application to Proceed In Forma Pauperis

19           Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1).

20   Accordingly, his request to proceed in forma pauperis is granted. By separate order, the agency

21   having custody of plaintiff will be directed to forward payments from his account to the Clerk of

22   Court each time the amount in the account exceeds $10.00, until the filing fee is paid in full. 28

23   U.S.C. § 1915(b)(2).

24                                                  Screening

25           I.      Legal Standards

26           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

27   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

28   which relief may be granted, or seeks monetary relief against an immune defendant.
                                                         1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint's allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
12           In reviewing a complaint under this standard, the court must accept as true the allegations
13   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
14   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
15   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
16   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
17   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
18   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
19   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
20           Additionally, a federal court is a court of limited jurisdiction, and may adjudicate only
21   those cases authorized by the Constitution and by Congress. Kokkonen v. Guardian Life Ins. Co.,
22   511 U.S. 375, 377 (1994). The basic federal jurisdiction statutes, 28 U.S.C. §§ 1331 & 1332,
23   confer “federal question” and “diversity” jurisdiction, respectively. Federal question jurisdiction
24   requires that the complaint (1) arise under a federal law or the U. S. Constitution, (2) allege a
25   “case or controversy” within the meaning of Article III, § 2 of the U. S. Constitution, or (3) be
26   authorized by a federal statute that both regulates a specific subject matter and confers federal
27   jurisdiction. Baker v. Carr, 369 U.S. 186, 198 (1962). To invoke the court's diversity
28   jurisdiction, a plaintiff must specifically allege the diverse citizenship of all parties, and that the
                                                          2
 1   matter in controversy exceeds $75,000. 28 U.S.C. § 1332(a); Bautista v. Pan American World
 2   Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987). A case presumably lies outside the jurisdiction
 3   of the federal courts unless demonstrated otherwise. Kokkonen, 511 U.S. at 376-78. Lack of
 4   subject matter jurisdiction may be raised at any time by either party or by the court. Attorneys
 5   Trust v. Videotape Computer Products, Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).
 6           II.     Analysis
 7           Plaintiff’s complaint is deficient insofar as it brings multiple, unrelated claims against
 8   more than one defendant. Federal Rule of Civil Procedure 18(a) allows a plaintiff to add multiple
 9   claims to the lawsuit when they are against the same defendant. Further, Federal Rule of Civil
10   Procedure 20(a)(2) allows a plaintiff to join multiple defendants to a lawsuit where the right to
11   relief arises out of the same “transaction, occurrence, or series of transactions” and “any question
12   of law or fact common to all defendants will arise in the action.” It follows that unrelated claims
13   involving different defendants must be brought in separate suits. Fed. R. Civ. P. 18(a), 20(a)(2);
14   Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v. Smith, 507 F.3d 605, 607 (7th
15   Cir. 2007). Here, plaintiff alleges that:
16           (1) Defendants Wise and Mayers violated his right of access to the courts by preventing
17   him from using the prison law library at Solano State Prison (ECF No. 1 at 6);
18           (2) Defendant Scotland opened his legal mail, including mail from his attorney (id. at 7);
19           (3) Defendants Mayers and Cosyns “conspire[d] to obstruct the due course of [j]ustice” in
20   some unspecified way (id. at 8);
21           (4) Defendant Wise authored two rules violation reports against him in retaliation for his
22   exercise of unspecified First Amendment rights (id. at 9);
23           (5) Defendant Martin and another unnamed correctional officer subjected him to
24   excessive force on January 28, 2018 (id. at 10); and
25           (6) Defendant Bayoneta is involved, in unspecified ways, in the adverse change of his
26   release date (id. at 11).
27           The foregoing claims bear no apparent relation and do not belong in a single suit.
28   /////
                                                         3
 1   Plaintiff’s complaint will be dismissed and he will be given leave to file an amended complaint
 2   which states only related claims.
 3                                              Leave to Amend
 4             Plaintiff may choose to amend his complaint. He is cautioned that any amended
 5   complaint must identify as a defendant only persons who personally participated in a substantial
 6   way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
 7   1978) (a person subjects another to the deprivation of a constitutional right if he does an act,
 8   participates in another’s act or omits to perform an act he is legally required to do that causes the
 9   alleged deprivation). Plaintiff may also include any allegations based on state law that are so
10   closely related to his federal allegations that “they form the same case or controversy.” See 28
11   U.S.C. § 1367(a).
12             The amended complaint must also contain a caption including the names of all defendants.
13   Fed. R. Civ. P. 10(a).
14             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
15   George, 507 F.3d at 607. Nor, as mentioned above, may he bring multiple, unrelated claims
16   against more than one defendant. Id.
17             Any amended complaint must be written or typed so that it so that it is complete in itself
18   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
19   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
20   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
21   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
22   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
23   1967)).
24             Any amended complaint should be as concise as possible in fulfilling the above
25   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
26   background which has no bearing on his legal claims. He should also take pains to ensure that his
27   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
28   and organization. Plaintiff should carefully consider whether each of the defendants he names
                                                         4
 1   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 2   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 3                                                Conclusion
 4             Accordingly, it is ORDERED that:
 5             1.    Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 6             2.    Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 7   in accordance with the notice to the California Department of Corrections and Rehabilitation filed
 8   concurrently herewith;
 9             3.     Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30
10   days of service of this order; and
11             4.    Failure to comply with any part of this this order may result in dismissal of this
12   action.
13   DATED: March 14, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
